J-S77028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICK DOYLE                           :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 ESTATE OF WANDA A. MARVIN,              :   No. 946 MDA 2017
            DECEASED                     :
                                         :
                    Appellee             :


                Appeal from the Order Entered June 9, 2017
   In the Court of Common Pleas of Tioga County Civil Division at No(s):
                              0100-CV-2017


BEFORE:    BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                    FILED JANUARY 26, 2018

      Patrick Doyle appeals from the order, entered in the Court of Common

Pleas of Tioga County, granting the motion of the Estate of Wanda Marvin,

Deceased, to strike a lis pendens. Upon careful review, we quash.

      Foster Marvin, in his capacity as executor of the will of Wanda A. Marvin,

Deceased, sought to dispose of the decedent’s residence (“Property”) as well

as certain personalty contained therein. He listed the Property for sale and

subsequently received a proposed contract from a realtor acting on behalf of

Doyle. The contract consisted of an agreement of sale for the Property and

an addendum for the personal property, both signed by Doyle.                The

consideration offered by Doyle consisted of $113,000 for the Property and

nothing attributable to the personalty. Marvin, through his realtor, submitted

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77028-17



a counteroffer requesting $113,000 for the Property and $3,500 for the

personalty. Doyle countered with an offer of $113,000 and $2,200 for the

Property and personalty, respectively, which Marvin rejected.         Ultimately,

Marvin obtained a buyer willing to purchase the Property and personalty for

his desired price and entered into a sales contract with that individual.

      Upon learning of Marvin’s agreement to sell the Property to a third party,

Doyle filed a lis pendens against the Property. Doyle did not, however, file an

action for specific performance, or any other form of relief. On February 23,

2017, Marvin filed a motion to strike the praecipe for lis pendens. After a

hearing, the court granted Marvin’s motion, finding that the parties had not

entered into an enforceable contract, because the sales agreement and

addendum were a non-severable contract that was never fully agreed upon or

executed by the parties. Doyle filed a motion for post-trial relief, which the

court denied. This timely appeal follows.

      Prior to reaching the merits of Doyle’s appeal, we must determine

whether this appeal is properly before us. We conclude that it is not.

      A lis pendens is the jurisdiction, power, or control which courts
      acquire over property involved in a suit, pending the continuance
      of the action, and until its final judgment thereon. Bungar v. St.
      Michael's Greek Catholic Church, [] 116 A. 389 ([Pa.] 1922).
      The existence of a lis pendens merely notifies third parties that
      any interest that may be acquired in the res pending the litigation
      will be subject to the result of the action and is not therefore an
      actual lien on the property. Dice v. Bender, [] 117 A.2d 725
      ([Pa.] 1955). An order lifting a lis pendens during the course of
      an equity action fixes neither rights, duties, nor liabilities between
      the parties, puts no one out of court, and does not terminate the
      underlying litigation by prohibiting parties from proceeding with


                                      -2-
J-S77028-17


       the action. Accordingly, the requisite “finality” is not present when
       a lis pendens is lifted and the order, therefore, is interlocutory.

U.S. Nat. Bank in Johnstown v. Johnson, 487 A.2d 809, 812 (Pa. 1985).

       Because the trial court’s order striking Doyle’s lis pendens was

interlocutory, we lack jurisdiction to consider Doyle’s appeal.1

       Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2018




____________________________________________


1 We note that, because there was no underlying action, either at law or in
equity, pending before any court with regard to the Property, Doyle was not
entitled to a lis pendens in the first instance and, on that basis alone, the court
properly granted Marvin’s motion to strike. See Psaki v. Ferrari, 546 A.2d
1127, 1128 (Pa. Super. 1988) (purpose of lis pendens merely to give notice
to third persons that real estate subject to litigation and that any interest
acquired therein will be subject to result of action).

                                           -3-